Conviction is for transportation of intoxicating liquor, the punishment assessed at sixteen months in the state penitentiary.
Appellant entered his plea of guilty, under which the state introduced the testimony of officers showing the transportation, also a confession of appellant made to the prosecuting attorney. Appellant testified himself admitting all facts necessary to show guilt.
A plea in bar of the prosecution was filed averring that appellant had been required to appear before the grand jury and there give evidence regarding the very offense for which he was on trial. He claimed immunity under article 694, P. C. The bill of exception relating to the matter is qualified by the *Page 234 
trial judge and shows that appellant appeared before the grand jury voluntarily; that he was properly warned, and thereafter voluntarily made a statement which was reduced to writing, but which, however, was not used against him on the trial. The facts do not bring said article 694 into operation. Medlock v. State, 108 Tex.Crim. Rep., 1 S.W.2d 308; Blanks v. State, 111 Tex.Crim. Rep., 13 S.W.2d 373, and cases therein cited.
Appellant also complains that the trial court, over objection, permitted witnesses for the state to testify that his general reputation as a peaceable and law-abiding citizen was bad. Appellant had filed his application for a suspended sentence, and introduced proof in support thereof. The filing of the plea placed appellant's reputation in issue and the evidence complained of was properly received. Long v. State,48 S.W.2d 632; Whitlock v. State, 58 S.W.2d 109.
Other bills of exception register complaint because of certain questions asked appellant on cross-examination. The bills do not disclose what the answers were and for that reason are obviously insufficient.
The judgment is affirmed.
Affirmed.